Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 5/27/2022. 
Claims 1-20 are pending in the application. 
The information disclosure statements filed on 5/27/2022 has been considered. 
Note that the specification recites that a “computer readable storage medium or media, as used herein, is not to be construed as being transitory signals per se ([0030]),” therefore, the medium is considered to be non-transitory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11403075. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims 1-20.
  	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While Branda (US20090031202, cited) teaches bytecode verification using a shared cache data, US20200241892 teaches dynamically unloading a loaded class based on a reference relationship and dependency relationship stored in a reference mapping table, US9928058 teaches preloading classes into a cache prior to receiving a request from an application to load the classes based on class usage data and searching the classes in a classpath associated with a classloader so that a subsequent request for a class can be satisfied using the class stored in the cache rather than by loading, US  8225311 teaches checking a shared class loader in a local cache to request a class from the repository, US 8060812 teaches class verification searching for the class in caches; US20170286065 teaches returning a runtime type loaded based on an archived runtime type from an archive,  US 9336018 teaches reducing load time by determining if a class is stored in an archive based on metadata in the archive; US 20160062878 (cited) teaches symbolic resolution using a cache to reduce overhead; US 20140351802 (cited) teaches runtime dependency resolution selecting a dependency descriptor; US 20180373545 (cited) teaches a class verification with a local cache to avoid extra class loading; US 20150317167 (cited) teaches class data sharing storing metadata in an archive prior to execution for class loading; US 20170249252 (cited) teaches creating and using cached blocks of bytecode, the prior arts of record, taken alone or in combination, do not teach:
 … in response to a determination that class relationship data for a class does not exist in a shared classes cache during bytecode class verification, identifying and storing relationship data as the class relationship data for the class in the shared classes cache; in response to a determination that the class relationship data for the class does exist in the shared classes cache: retrieving the class relationship data for the class from the shared classes cache; and processing the class relationship data, wherein the class relationship data comprises at least one relationship snippet that defines a relationship between a source class and a target class, and the processing comprises determining whether the source class and the target class are both loaded as similarly recited in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INSUN KANG/Primary Examiner, Art Unit 2193